Opinion issued June 7, 2018




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00202-CV
                             ———————————
              IN RE INDUSTRIAL SPECIALISTS, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Industrial Specialists, LLC, has filed a petition for writ of mandamus,

asserting that the trial court abused its discretion in denying its Rule 91a motion.1




1
      The underlying case is Blanchard Refining Company LLC and Marathon Petroleum
      Company LP v. Industrial Specialists, LLC, cause number 17-CV-1242, pending in
      the 212th District Court of Galveston County, Texas, the Honorable Patricia Grady
      presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We withdraw our March 20, 2018 order that granted relator’s emergency

motion for temporary relief.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2